Citation Nr: 9903063	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for exostosis and hallux 
valgus deformity of the left first metatarsal, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 RO rating action which increased 
to 10 percent the veteran's disability rating for his 
service-connected exostosis with hallux valgus of the left 
first metatarsal.  

The Board remanded the veteran's case for additional 
development in April 1996, January 1997, and February 1998.  


FINDING OF FACT

The veteran's service-connected left foot disorder includes a 
mild protuberance (exostosis) associated with pain over the 
left first metatarsal and very mild hallux valgus. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected exostosis with hallux valgus have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1,  4.7, 4.40,  4.71a, Diagnostic 
Codes 5280 and 5284.  (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Facts

Service medical records show that the veteran had inservice 
treatment for foot problems following an injury.  The 
diagnosis on a November 1978 VA examination was injury to 
feet, by history, not found this examination and X-ray 
evidence of exostosis of the first metatarsal of the left 
foot.

In February 1979, the RO granted service connection with a 
noncompensable evaluation for exostosis of the left first 
metatarsal.

Following a May 1993 VA examination which diagnosed hallux 
valgus deformity, the RO, in June 1993, granted the veteran 
an increased rating to 10 percent for exostosis with hallux 
valgus, left first metatarsal. 

On his October 1993 VA Form 9, the veteran asserted that both 
his feet were "messed up" instead of just one and that both 
his feet had become worse.  He also reported that his feet 
swell, have no feeling, and must be dragged when walking.  
 
The Board remanded the veteran's case for additional 
development in April 1996.

In a statement received in May 1996, the veteran reported 
that he had not received any treatment for foot problems from 
any health care providers other than the VA Medical Center 
(VAMC) in Fayetteville, North Carolina.

VA outpatient treatment records dated from October 1991 
through May 1996 reveal that the veteran had treatment in 
June 1995 when his feet reportedly gave way causing him to 
fall and injure his hip and leg.  The diagnosis was ankle 
sprain.

On VA examination in September 1996, the examiner reported 
the veteran's history and current complaints.  It was noted 
that the veteran asserted that he has not been able to walk 
without a crutch since 1987.  Physical examination revealed 
that the veteran was walking with a cane and favoring his 
left foot.  He had bilateral 2+ pitting edema with no 
abnormality of the posture.  A slight prominence of the 
distal head of the first metatarsal was reportedly palpable 
where acute tenderness on palpation was noted to exist.  The 
examiner reported that the veteran claimed decreased pinprick 
sensation from just above the ankle area bilaterally.  The 
physician noted pes planus of the left foot with no clinical 
evidence of hammertoes of the left foot.   Additional 
specific evaluation information included: normal posture; 
normal appearance except for edema; and refusal to walk on 
the left foot because of pain.  The diagnosis was history of 
exostosis with hallux valgus of the first metatarsal 
confirmed by X-rays.  The X-ray report noted a moderate 
amount of soft tissue swelling about the foot with intact 
bony structures and mild narrowing of the first 
metatarsophalangeal joint space.  Also noted was some mild 
bony spurring change about the margins of the joint spaces of 
the arch of the foot in the standing lateral views.  No other 
abnormality was noted.  The impression was some minor 
degenerative changes present with a moderate amount of soft 
tissue swelling.  In commentary, the examining physician 
noted definite evidence of a service-connected left foot 
injury and mild protuberance over the distal aspect of the 
first metatarsal.  He also noted hammertoe deformities of the 
second, third, fourth, and fifth digits with inability to 
rule out pes planus.  The VA physician further reported that 
the decreased sensitivity of bilateral feet was probably due 
to diabetic neuropathy and unrelated to the veteran's injury.  
Also noted was that the present pain described in the distal 
area of the right (sic) metatarsal was likely related to the 
veteran's service-connected injury.  

In January 1997, the veteran's claim was remanded for 
additional clarification.  

On VA examination in July 1997, the veteran's medical history 
was noted and it was reported that the veteran's complaints 
included constant pain in the left foot with no real flare-
ups.  The examiner noted that the veteran walked with 
crutches and that the veteran did not describe any loss of 
motion or any loss of coordination or weakness.  On physical 
examination it was reported that the veteran had bilateral 
pes planus deformities that were moderate to severe.  The 
examiner noted palpable exostosis over the dorsal aspect of 
the proximal phalanx of the left great toe which was slightly 
tender.  Also reported were mild hammertoe deformities of the 
second through fifth toes, very mild hallux valgus, no 
overlapping of the toes or impingement of the toes on each 
other, and no palpable bunion.  Range of motion of the 
veteran's great toe was reportedly 30 degrees of dorsiflexion 
and 10 degrees of plantar flexion.  It was also noted that 
the veteran had 30 degrees of dorsiflexion and 10 degrees of 
plantar flexion in all of his other toes as well.  It further 
reported that the veteran described pain on motion of his 
toes and that he had no swelling or instability.  X-rays of 
the left foot revealed degenerative arthritis of the first 
metatarsophalangeal joint, hallux valgus, and hammertoes.  
The diagnosis was exostosis, left great toe, with mild 
hammertoe deformities.  In his discussion, the examiner noted 
that he did not think that the veteran's hammertoe 
deformities were related to his exostosis of the left great 
toe.  He stated that although the veteran had very mild 
hallux valgus, his hammertoe deformities appeared to be 
essentially normal for his body habitus.  Similar deformities 
were noted on the right foot and the VA physician indicated 
that there did not appear to be any type of pressure from the 
left great toe that would be causing his hammertoe 
deformities in the left foot.  It was further reported that 
the examination findings did not reveal any additional 
functional loss over and above that which was shown in the 
range of motion and other function testing performed at the 
examination, even taking into consideration the history of 
the veteran's condition during sustained activity and flares 
of his condition.  He reported that the veteran's primary 
complaint was that of pain which seemed to be consistent at 
all times.  The X-ray report revealed mild hallux valgus 
deformity with degenerative changes in the form of spurs 
involving the first metatarsophalangeal joint with 
significant narrowing and spur formation between the tarsal 
bones.  The hammertoe deformities involved the second through 
fifth rays which demonstrated flexion deformities at the 
metatarsophalangeal and interphalangeal joints.  The 
impression was osteoarthritic changes of the first 
metatarsophalangeal joint and mid-foot with hammertoe 
deformities as described.  

The veteran's case was again remanded for additional 
clarification in February 1998.

VA outpatient treatment records dated from April 1990 to 
February 1998 show that the veteran was treated in July 1997 
for complaints of foot pain since 1975.  

In a May 1998 statement from the Robeson County Veteran's 
Service Office, a service officer indicated that he has 
observed the veteran walking without the crutches on a number 
of occasions. 

The file contains a copy of a letter notifying the veteran 
that his examination was  scheduled for June 1998.  Records 
show that the veteran failed to report for this examination.  

In a statement received in July 1998, the veteran indicated 
that his condition has deteriorated, that he is experiencing 
sharp pains when walking, that he has limited motion, and 
that he uses crutches to walk.  

In a December 1998 informal hearing presentation, the 
veteran's service representative asserted that the veteran 
was not properly notified of his June 1998 VA examination.       


II.  Analysis

The veteran contends that the disability due to his service-
connected exostosis of the left first metatarsal with hallux 
valgus is more disabling than reflected by the current 10 
percent rating.  

The veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  Post-service medical 
records have been associated with the veteran's claims file 
and examinations of the feet have been performed as recently 
as July 1997.  The Board notes that the veteran was provided 
the opportunity to appear for another VA examination in June 
1998 but failed to report.  While the veteran's service 
representative has asserted that the veteran was not properly 
notified of this examination, the records show that notice 
was sent to his current address.  The Board finds the latest 
VA examination was adequate concerning the issue at hand and 
that there is no indication that there are other relevant 
records available which would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA adjudicators, in granting an 
increased rating, must consider the criteria for the next 
higher rating, and explain why a higher rating is not 
warranted.  38 C.F.R. § 4.7 (1998); see Clark v. Derwinski, 2 
Vet.App. 166 (1992).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The history of the veteran's left foot disorder has been 
noted in consideration of the veteran's claim for an 
increased rating.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the latest medical evidence is the most 
relevant, as the present level of disability is of primary 
concern when reviewing the claim for increased compensation.  
Francisco v. Brown, 7 Vet.App. 55 (1994). 

A review of the record indicates that the veteran has had a 
long history of foot problems dating back to service.  
Service connection, however, has only been established for 
exostosis with hallux valgus of the left first metatarsal. 
According to recent medical evidence on file, the veteran's 
service-connected foot disorder has been described as 
including definite evidence of service-connected left foot 
injury and mild protuberance over the distal aspect of the 
left first metatarsal (September 1996 VA examination report) 
and slightly tender palpable exostosis over the dorsal aspect 
of the proximal phalanx of the left great toe with very mild 
hallux valgus (July 1997 VA examination report).   The Board 
notes that the veteran has other bilateral foot problems 
including mild hammertoe deformities, pes planus, minor 
degenerative changes, and decreased sensitivity which, 
according to VA examinations of 1996 and 1997, were not shown 
to be related to the veteran's inservice injury or to his 
service-connected disorder.

The disability due to the veteran's service-connected foot 
problem is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 for hallux 
valgus.  Under this provision, the maximum disability rating 
of 10 percent is in order when the hallux valgus is severe, 
if equivalent to amputation of the great toe, or when the 
hallux valgus is operated on with resection of the metatarsal 
head.  Since no higher rating is available under this 
provision, a rating in excess of 10 percent under DC 5280 is 
not possible.

The Board notes that the veteran's service-connected foot 
disorder may also be rated under DC 5284, for foot injuries.  
Under this provision, a 10 percent rating is in order when 
the foot injury is moderate, a 20 percent rating is in order 
if the foot injury is moderately severe, and a 30 percent 
rating is warranted when the injury is severe.  Looking at 
the evidence on file, the Board notes that the veteran's 
service-connected problems have been described as "slight 
prominence" or "mild protuberance" over the distal head of 
the first metatarsal (September 1996 VA examination report), 
and "palpable exostosis which was slightly tender" with 
"very mild hallux valgus" (July 1997 VA examination 
report).  With the disability being described as slight and 
very mild, a rating in excess of 10 percent is not warranted 
under the provisions of DC 5284.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).   In 
this case, the 1997 VA examination report indicated that the 
veteran described pain on motion of all his toes, but did not 
describe any loss of motion, loss of coordination, or 
weakness.  While the examiner noted that the veteran walked 
with crutches (the necessity of which is placed in doubt by 
the March 1998 letter from the veterans service officer), the 
Board finds that the record does not show that it was the 
veteran's service-connected disorders that led him to use an 
ambulatory aid.  To the contrary, the numerous nonservice-
connected foot disorders noted above make such an assumption 
speculative at best.  Turning to the clearly objective 
evidence on file, the Board notes that the results of range 
of motion examination show that the veteran's left great toe 
can move from 30 degrees of dorsiflexion to 10 degrees of 
plantar flexion.  Additionally, the examiner specifically 
found that the veteran had no swelling or instability, and 
that there was no additional functional loss over and above 
that which was shown in the range of motion and other 
function testing, even taking into consideration the history 
of the veteran's condition during sustained activity and 
flares of the condition.  Based on this evidence, the Board 
finds that any possible functional loss due to painful motion 
as a result of the veteran's service-connected disorder has 
already been contemplated in the current 10 percent rating.      
 
The preponderance of the evidence shows that the impairment 
from the service-connected left foot disorder warrants no 
more than a 10 percent rating.  As the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and an increase in the current 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

A rating in excess of 10 percent for exostosis with hallux 
valgus of the left first metatarsal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


